Title: Thomas Jefferson to William Thornton, 11 October 1809
From: Jefferson, Thomas
To: Thornton, William


          Dear Doctor  Monticello Oct. 11. 09
          I return you a thousand thanks for the fine pair of sheep you have sent me. they arrived in perfect health & so continue and will I trust enable me to get into that breed entirely. I am also well pleased to learn both the manner & success with which you have commenced the removing the tail, for I really believe it must be practised, however heterodox to the sex it may appear to consider that part as an incumbrance. I think less of the Cape sheep on account of their long legs, & therefore shall not attempt to raise them, however thankful I am to you for the offer of procuring them. I think it possible the Vicuña might be raised in the mountains from which the rivers of the Floridas run, for I believe they are Monticolas. if the Camel can succeed at all in our continent it must be in the sands of the same country. the red legged partridge, the skylark & nightengale ought certainly to be colonized to this country, even at the public expence: but that being hopeless, I would join in any rational plan of introducing them by private efforts.  the tarragon you were so kind as to send me is now growing with the former bunch; but so extraordinary has been our drought that no efforts could save the figs. I think, in the spring, I must ask a few very small plants or cuttings to be done up in strong paper & addressed to me by post. I will take some occasion of sending you some cuttings of the Marseilles fig, which I brought from France with me, & is incomparably superior to any fig I have ever seen. since the 14th of July we have had but 2. Inches of rain. the usual quantity falling in that time is 14.I. present me respectfully to the ladies of your family & accept yourself my friendly salutations & assurances of respect
          
            Th: Jefferson
        